Citation Nr: 1510535	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  05-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected hemorrhoid disability, rated as 10 percent disabling prior to June 22, 2011, and as 30 percent disabling since. 

2.  Entitlement to an initial compensable disability rating in for scar, residual laceration of the right dorsal proximal index finger (dominant hand).

3.  Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a left knee disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and from May 2011 and December 2012 rating decisions by the VA RO in Jackson, Mississippi.  The Jackson RO currently has jurisdiction over the Veteran's claims.  

In the March 2005 rating decision, the RO, in relevant part, denied entitlement to service connection for coronary artery disease and gout, and declined to reopen the Veteran's claim of entitlement to service connection for hypertension.  

In the September 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for a left knee disability, declined to reopen the Veteran's claim of entitlement to service connection for a back disability and granted service connection for the right index finger residual scar, assigning a noncompensable disability rating, effective September 14, 2009.

In the May 2011 rating decision, the RO, in relevant part, denied entitlement to a higher disability for the Veteran's service-connected hemorrhoid disability.  In a subsequent March 2012 decision, the RO granted a 30 percent disability rating for the hemorrhoid disability, effective June 22, 2011.  

In the December 2012 rating decision, the RO denied entitlement to a TDIU.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  He previously testified at a Board hearing before a now retired VLJ in September 2006.  He has additionally testified at hearings before RO Decision Review Officers (DROs) in September 2005, October 2011, and September 2013.  Transcripts of the Veteran's hearings are of record.

The issues of entitlement to higher disability ratings for the hemorrhoid disability, entitlement to service connection for a back disability, a heart disability and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his September 2014 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for gout and a left knee disability, and entitlement to a higher disability rating for a residual scar of the right index finger.  

2.  In a May 2003 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of that decision.

3.  Evidence received since the May 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for hypertension. 

4.  In a July 2007 decision, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability.  

5.  Evidence received since the prior, final July 2007 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for gout, for a left knee disability, and for entitlement to a higher disability rating for a residual scar of the right index finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The May 2003 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

3.  Evidence received since the May 2003 rating decision is new and material; and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The July 2007 Board decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2014).

5.  Evidence received since the July 2007 Board decision is new and material, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

On the record at his September 2014 Board hearing, and in a written statement submitted at the same time, prior to the promulgation of a final Board decision in his appeal, the Veteran indicated that he wished to withdraw his appeal as to the issues of entitlement to service connection for gout and a left knee disability, and entitlement to a higher disability rating for a residual scar of the right index finger.  As such, these issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II.  New and Material Evidence 

In a May 2003 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to the claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  The May 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a July 2007 decision, the Board denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a back disability.  The Veteran did not subsequently appeal the Board's July 2007 decision; and therefore, that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Previously denied claims may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the May 2003 rating decision, evidence relevant to the hypertension claim largely included the Veteran's service treatment records (STRs), and VA treatment records dated through April 2003.  

At the time of the July 2007 Board decision, evidence relevant to the back disability claim additionally included VA treatment records dated through September 2005, a September 2004 statement from the Veteran, an October 2004 statement from the Veteran's spouse, private treatment records from Valley Hospital dated from January 2002 to April 2003, a September 2005 DRO hearing transcript, and a September 2006 Board hearing transcript.  

Evidence relevant to the hypertension claim obtained since the May 2003 rating decision includes VA treatment records dated through October 2014, showing ongoing treatment for hypertension; various private treatment records dated through March 2013, also showing regular treatment for hypertension; the Veteran's September 2004 statement and transcripts from the DRO and Board hearing, wherein the Veteran has clearly stated his position that hypertension was treated during service, and that he received post-service treatment for hypertension within approximately six months from his separation from service; and the October 2004 statement from the Veteran's wife, indicating that he has suffered from hypertension since she has known him.  

Evidence received since the July 2007 Board decision that denied the back claim includes the additional noted VA treatment records, showing ongoing complaints of low back pain; the additional noted private treatment records, also reflecting ongoing complaints of low back pain; and the Veteran's multiple hearing transcripts, wherein he has clearly related in-service incidents, including where a foot locker fell on his back, that led to the development of low back disability, and wherein he has contended that he has suffered from on and off low back pain since service and that he received continuing treatment for back pain at additional points during service and soon after his separation from service. 

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate these claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claims for hypertension and a back disability.  See Shade, supra. 

With respect to hypertension, the new evidence provides clear indication of the Veteran's contention that he was treated for hypertension during service and that he has continued to receive treatment for hypertension ever since.  With respect to the back disability, the new evidence provides a clear indication of back injury during service and of treatment for ongoing back pain soon after separation from service, and continuing on and off since.  Thus, the new evidence is new and material and the claims of entitlement to service connection for hypertension and a back disability are reopened.


ORDER

The claims of entitlement to service connection for gout and a left knee disability, and the claim for a higher disability rating for a residual scar of the right index finger are dismissed.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the claim is granted.


REMAND

The Veteran was afforded a VA examination in connection with his back claim in November 2011.  The examiner indicated that he did not have the opportunity to review the claims folder.  The examiner diagnosed back pain as the Veteran only current back disability.  Pain without an underlying disability is generally insufficient to establish a current disability.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The examiner did not clarify whether there was an underlying disability.

VA treatment records dated between July 2012 and May 2013 have not been associated with the claims file.  38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran apparently received treatment for service-connected hemorrhoids in February 2013.

The finding of new and material evidence to reopen the hypertension claim entitles the Veteran to a new examination.  Shade.

The Veteran testified that he was going to begin receiving VA vocational rehabilitation benefits.  His vocational rehabilitation file is relevant to his TDIU claim.

Additionally, a VA opinion is needed regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation file with the claims folder.  

2.  Obtain VA treatment records dated between July 2012 and May 2013.

3.  Then, schedule the Veteran for a VA cardiology examination for his claimed heart disability and hypertension.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner is asked to diagnose and describe all heart disabilities found to be present since September 2004.

The examiner should then provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any such heart disability and/or hypertension had its onset during active service or is otherwise the result of an in-service disease or injury.

The examiner should address findings of hypertension and of heart disability located in early VA treatment records associated with the claims file, and s/he should also specifically address the Veteran's contentions that he was treated for hypertension and for heart disability during service and shortly after his separation from service. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  If additional VA treatment records indicate that the Veteran's service-connected hemorrhoid disability has increased in severity, schedule him for a new VA examination to assess the severity of the disability.

5.  Obtain a VA opinion as to whether the Veteran's service connected hemorrhoid disability, back disability, and residual right finger scar, together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

The examiner should indicate whether considering the Veteran's claimed hypertension and heart disability to be service-connected would alter this opinion. 

The VA examiner should indicate that the claims file, including this REMAND was reviewed.  S/he must also provide reasons for all opinions addressing relevant medical and lay evidence of record, including prior opinions of record that he is rendered unemployable due to the hemorrhoid disability.  

If the examiner recommends examination of the Veteran in order to render this opinion, such examination should be undertaken.

6.  Ask the examiner who provided the November 2011 VA examination for the Veteran's back to review the claims folder and clarify whether the Veteran has an underlying back disability to explain his back pain.  If so, the examiner should opine whether it is related to the symptoms and strains reported during service.

The examiner should provide reasons for the opinions.

The examiner should consider that the Veteran is competent to report back injuries, symptoms and treatment history.  His reports should be accepted unless there are medical reasons for finding them incredible.

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


